DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/18/2022 has been entered. Claims 1, 9 and 17 have been amended. Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed 01/18/2022, have been fully considered and entered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Before replying to the argument, please note:
On claim 17, the applicant removed some limitations and did not add limitations of amendment of claims 1 and 9.
The quality-bitrate curve is well-known and has been widely used on the literature to decide the target bitrate. The amendment is not clear whether the iterations increase, decrease, or tune the bitrate, and whether the claim seeks the flat part of the curve (highest quality does not change, claim 3 and 11) or the steepest part (highest change on slope of quality/bitrate).
It seems that the applicant intended to amend the claims 1 and 9, such that they reflect that the iteration for searching for the optimum “highest ratio of increase of encoding quality versus increase of bitrate” does not stop when reaches a threshold “constraint”, and the iteration continues searching for the “highest ratio of increase of encoding quality versus increase of bitrate”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannis KATSAVOUNIDIS (US 20180240502 A1), hereinafter KATSAVOUNIDIS, in view of Phillips et al. (US 10523914 B1) hereinafter Phillips and in further view of Yeung (US 20040228537 A1), hereinafter Yeung.
Regarding claim 1, 
KATSAVOUNIDIS teaches a computer-implemented method for encoding video content ([0005]), comprising:  
setting a plurality of target bitrates for encoding a plurality of video sequences, respectively, each of the plurality of video sequences having a plurality of allowable bitrates that are larger than the target bitrate set for the corresponding video sequence (the endpoint application selects the particular encoded version of the media title based on a bitrate ladder. The bitrate ladder is designed to achieve a target visual quality during playback of a media title based on an available bitrate. Each rung in the bitrate ladder specifies a different bitrate-resolution pair corresponding to a different pre-generated encoded version of the media title. To generate the encoded version of a media title corresponding to a given bitrate-resolution pair, the video service provider samples the video content associated with the media title at the resolution to generate sampled video content. The video service provider then encodes the sampled video content based on encoding parameters associated with the bitrate [0029]); and causes a total bitrate for encoding  (For each rung, the ladder optimizes aggregates the different encoded shot sequences associated with the rung to generate the encoded video sequence... For each rung, the ladder optimizes aggregates the different encoded shot sequences associated with the rung to generate the encoded video sequence [0110]).
KATSAVOUNIDIS did not explicitly teach determining, among the plurality of video sequences, a first video sequence; wherein the determining of the first video sequence and first allowable bitrate comprises: determining, for each of the plurality of video sequences, changes of encoding quality caused by changing the target bitrate to each of the plurality of allowable bitrates associated with the each of the plurality of video sequences, executing an iterative process to search for a change of encoding quality causing a highest ratio of change of encoding quality versus change of bitrate, and in response to a determination that a first change of encoding quality found by the iterative process causes a total bitrate for encoding the plurality of video sequences to exceed a threshold, removing the first change of encoding quality from the iterative process and continuing to executing the iterative process to search for a change of encoding quality causing a highest ratio of change of encoding quality versus change of bitrate; and changing the target bitrate for encoding the first video sequence to the first allowable bitrate.
Phillips teaches determining, among the plurality or video sequences: a first video sequence and a first allowable bitrate of the first video sequence (A plurality of bitrate caps corresponding to the plurality of 360.degree. video sessions are received or otherwise obtained, each bitrate cap indicating a bandwidth limit associated with a respective video session, Col 2, Ln 6-42); wherein the determining of the first video sequence and first allowable bitrate comprises: determining, for each of the plurality of video sequences, changes of encoding quality caused by changing the target bitrate to each of the plurality of (an example encoder may be configured to generate coded bit-streams having specific target bitrates instead of target QPs. In such an arrangement, while an output bitstream may maintain a particular bitrate, the QP values may vary, however. An embodiment of tile selection may therefore select tiles based on video qualities that may be controlled by different encoding parameters and settings and fit them accordingly to optimize the allocated bandwidth, Col 17, Ln 4-39; In particular, process 3100A shown in FIG. 31A sets forth a bitrate allocation process in a virtual bandwidth pipe or slice based on weights. At block 3102, various inputs such as total slice/pipe bandwidth “B” 3104A, number “N” of plurality of sessions 31048, and an array of weights “W” 3104G corresponding thereto are retrieved, received or otherwise obtained. At block 3106, a sum “S” of weights is determined. At block 3108, a bandwidth array “BW” of size N is initialized for commencing an iterative loop process by initializing an increment, i “block 3110” At block 3112, bandwidth for ith session is determined as a relative proportion or ratio of the total bandwidth based on the ratio of the weight of the ith session to the sum of the weights. Bandwidths for the rest of the sessions are similarly determined in an iterative manner as set forth in block 3114 and 3116. Upon completion of the iterative process, bandwidths are allocated to respective sessions according to the values of the BW array “block 3118”, Col 55, Ln 23-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Phillips to the teachings of KATSAVOUNIDIS. The motivation (Philips Col 2, Ln 2-42; Col 17, Ln 4-39).
The combination of KATSAVOUNIDIS and Philips did explicitly teach removing the first change of encoding quality from the iterative process and continuing to executing the iterative process to search for the point corresponding to the target bitrate.
Yeung teaches removing the first change of encoding quality from the iterative process and continuing to executing the iterative process to search the point corresponding to the target bitrate (the least rate -distortion slope is removed and this process is repeated until the total amount of bits used is less than or equal to the target bit rate, claim 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yeung to the teachings of KATSAVOUNIDIS and Phillips. The motivation for such an addition would be fast rate control methods that can efficiently reduce or remove the computation and memory usage redundancy (Yeung [0025]).

Regarding claim 2, 
The combination of KATSAVOUNIDIS and Philips and Yeung teaches all the features with respect to claim 1, as outlined above. 
KATSAVOUNIDIS did not explicitly teach the method is performed over a plurality of iterations to update the plurality of target bitrates. 
Philips teaches the method is performed over a plurality of iterations to update the plurality of target bitrates (an iterative process may be implemented to effectuate appropriate coding decisions on a frame-by-frame basis, which commences with a determination as to whether the video sequence has reached its end, Col 21, Ln 48 to Col 22, Ln 20)
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Phillips to the teachings of KATSAVOUNIDIS and Yeung. The motivation for such an addition would be to allow for optimizing bitrates by adjusting target bitrates within allowed levels and a total bitrate limit (Philips Col 2, Ln 2-42; Col 17, Ln 4-39).

Regarding claim 3, 
The combination of KATSAVOUNIDIS and Philips and Yeung teaches all the features with respect to claim 2, as outlined above. 
KATSAVOUNIDIS did not explicitly teach the plurality of iterations are terminated when it is determined that changing a target bitrate does not increase the encoding quality (Once the list of possible upgrades is obtained, they may be weighted according to the quality and the tile's position in the FoV “so tiles near the center of vision will be favored for upgrades”. In one implementation, the foregoing upgrade step may be repeated until buffer constraints make any more upgrades impossible, Col 42, Ln 61 to Col 43, Ln 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Phillips to the teachings of KATSAVOUNIDIS and Yeung. The motivation for such an addition would be to allow for optimizing bitrates by adjusting target bitrates within allowed levels and a total bitrate limit (Philips Col 2, Ln 2-42; Col 17, Ln 4-39).

Regarding claim 4, 
The combination of KATSAVOUNIDIS and Philips and Yeung
KATSAVOUNIDIS further teaches setting the plurality of target bitrates for encoding the plurality of video sequences, respectively, comprises: setting the plurality of target bitrates to be smallest allowable bitrates for the plurality of video sequences, respectively (Note that, by default, the ladder optimizer 140 determines that the lowest resolution included in the resolution list 430 complies with all of the maximum tradeoffs 420, [0074]).

Regarding claim 7, 
The combination of KATSAVOUNIDIS and Philips and Yeung teaches all the features with respect to claim 1, as outlined above. 
KATSAVOUNIDIS further teaches for each of the allowable bitrates, determining a first difference that is between the allowable bitrate and the target bitrate set for the respective video sequence, determining a second difference that is between an encoding quality associated with the allowable bitrate and an encoding quality associated with the target bitrate set for the respective video sequence, and determining a ratio using the second difference and the first difference (The ladder optimizer 140 determines a tradeoff score associated with increasing the resolution at which a given shot sequence 132 is encoded from a lower resolution to a higher resolution based on the tradeoff equation 410. The tradeoff equation 410 specifies the tradeoff score for the higher resolution as the ratio of an increase in bitrate to an increase in quality score when increasing the resolution at which a given shot sequence 132 is encoded. Consequently, a relatively low tradeoff score indicates a relatively high advantage associated with encoding the shot sequence 132 at the higher resolution instead of the lower resolution [0068]); determining an extremum among the ratios associated with the allowable bitrates (The resolution list 430 specifies the list of resolutions at which the ladder optimizer 140 may encode the shot sequences 132. Each of the rung specifications 144 includes, without limitation, a maximum tradeoff 420. The maximum tradeoff 420 is a constraint specifying a rung-specific threshold for the tradeoff metric [0074]); and determining a video sequence associated with the extremum to be the first video sequence, and determining an allowable bitrate associated with the extremum to be the first allowable bitrate (The ladder optimizer 140 determines that the tradeoff score for increasing the resolution from 960.times.540 to 1280.times.720 is less than the maximum tradeoff 420(1) of 0.1 Because the ladder optimizer 140 has not yet determined whether 1280.times.720 is the highest resolution that complies with the maximum tradeoff 420(1), the ladder optimizer 140 sets the current encoding resolution equal to 1280.times.720 [0074]-[0076]).  

Regarding claim 8, 
The combination of KATSAVOUNIDIS and Philips and Yeung teaches all the features with respect to claim 1, as outlined above. 
KATSAVOUNIDIS further teaches wherein the encoding quality is determined based on at least one of a peak signal-to-noise ratio (PSNR), a structural similarity (SSIM) index, or a multiscale structural similarity (MS-SSIM) index (The quality scores may be associated with any visual quality metric. Example of visual quality metrics include, without limitation, a peak signal-to-noise-ratio “PSNR” … [0070]).   

Regarding claims [9-12 and 15-16] “system” and claims [17-20] “CRM” are rejected under the same reasoning as claims [1-4 and 7-8] “method”, where KATSAVOUNIDIS teaches encoding system and method (Fig. 1).

Please note: claims [17-20] do not required Yeung, as the applicant did not add the amendment of claim 1 and 9.
s 1- 4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioannis KATSAVOUNIDIS (US 20180240502 A1), hereinafter KATSAVOUNIDIS, in view of Phillips et al. (US 10523914 B1) hereinafter Phillips and in further view of Fremlin (US 20180027239 A1), hereinafter Fremlin.
Regarding claim 1, 
KATSAVOUNIDIS teaches a computer-implemented method for encoding video content ([0005]), comprising:  
setting a plurality of target bitrates for encoding a plurality of video sequences, respectively, each of the plurality of video sequences having a plurality of allowable bitrates that are larger than the target bitrate set for the corresponding video sequence (the endpoint application selects the particular encoded version of the media title based on a bitrate ladder. The bitrate ladder is designed to achieve a target visual quality during playback of a media title based on an available bitrate. Each rung in the bitrate ladder specifies a different bitrate-resolution pair corresponding to a different pre-generated encoded version of the media title. To generate the encoded version of a media title corresponding to a given bitrate-resolution pair, the video service provider samples the video content associated with the media title at the resolution to generate sampled video content. The video service provider then encodes the sampled video content based on encoding parameters associated with the bitrate [0029]); and causes a total bitrate for encoding the plurality of video sequences to be equal to or below a threshold (For each rung, the ladder optimizes aggregates the different encoded shot sequences associated with the rung to generate the encoded video sequence... For each rung, the ladder optimizes aggregates the different encoded shot sequences associated with the rung to generate the encoded video sequence [0110]).
KATSAVOUNIDIS did not explicitly teach determining, among the plurality of video sequences, a first video sequence; wherein the determining of the first video sequence and first allowable bitrate comprises: determining, for each of the plurality of video sequences, changes of encoding quality caused by changing the target bitrate to each of the plurality of allowable bitrates associated with the each of the plurality of video sequences, executing an iterative process to search for a change of encoding quality causing a highest ratio of change of encoding quality versus change of bitrate, and in response to a determination that a first change of encoding quality found by the iterative process causes a total bitrate for encoding the plurality of video sequences to exceed a threshold, removing the first change of encoding quality from the iterative process and continuing to executing the iterative process to search for a change of encoding quality causing a highest ratio of change of encoding quality versus change of bitrate; and changing the target bitrate for encoding the first video sequence to the first allowable bitrate.
Phillips teaches determining, among the plurality or video sequences: a first video sequence and a first allowable bitrate of the first video sequence (A plurality of bitrate caps corresponding to the plurality of 360.degree. video sessions are received or otherwise obtained, each bitrate cap indicating a bandwidth limit associated with a respective video session, Col 2, Ln 6-42); wherein the determining of the first video sequence and first allowable bitrate comprises: determining, for each of the plurality of video sequences, changes of encoding quality caused by changing the target bitrate to each of the plurality of allowable bitrates associated with the each of the plurality of video sequences, executing an iterative process to search for a change of encoding quality causing a highest ratio of change of encoding quality versus change of bitrate; and changing the target bitrate for encoding the first video sequence to the first allowable bitrate (an example encoder may be configured to generate coded bit-streams having specific target bitrates instead of target QPs. In such an arrangement, while an output bitstream may maintain a particular bitrate, the QP values may vary, however. An embodiment of tile selection may therefore select tiles based on video qualities that may be controlled by different encoding parameters and settings and fit them accordingly to optimize the allocated bandwidth, Col 17, Ln 4-39; In particular, process 3100A shown in FIG. 31A sets forth a bitrate allocation process in a virtual bandwidth pipe or slice based on weights. At block 3102, various inputs such as total slice/pipe bandwidth “B” 3104A, number “N” of plurality of sessions 31048, and an array of weights “W” 3104G corresponding thereto are retrieved, received or otherwise obtained. At block 3106, a sum “S” of weights is determined. At block 3108, a bandwidth array “BW” of size N is initialized for commencing an iterative loop process by initializing an increment, i “block 3110” At block 3112, bandwidth for ith session is determined as a relative proportion or ratio of the total bandwidth based on the ratio of the weight of the ith session to the sum of the weights. Bandwidths for the rest of the sessions are similarly determined in an iterative manner as set forth in block 3114 and 3116. Upon completion of the iterative process, bandwidths are allocated to respective sessions according to the values of the BW array “block 3118”, Col 55, Ln 23-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Phillips to the teachings of KATSAVOUNIDIS. The motivation for such an addition would be to allow for optimizing bitrates by adjusting target bitrates within allowed levels and a total bitrate limit (Philips Col 2, Ln 2-42; Col 17, Ln 4-39).
The combination of KATSAVOUNIDIS and Philips 
Fremlin teaches removing the first change of encoding quality from the iterative process and continuing to executing the iterative process to search the point corresponding to the target bitrate (wherein the iterative encoding is performed until the encoded video satisfies a target quality metric and has a file size less than the source file size, wherein a bit rate used in the iterative encoding is determined based on information indicative of an amount of detail included in the source video and data associated with an optimized video that is similar to the source video and satisfies the target quality metric; and removing, by the computing system, the first-pass encoded video in response to determining that the encoded video satisfies the target quality metric and has a file size that is less than the source file size, claim 1 and Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Fremlin to the teachings of KATSAVOUNIDIS and Phillips. The motivation for such an addition would be efficiently realization of optimization objectives for the bite-rate versus the encoding quality (Fremlin [0005]-[0008]).

Regarding claims [2-4 and 7-8] are rejected using KATSAVOUNIDIS and Phillips as outlined above.
Regarding claims [9-12 and 15-16] “system” and claims [17-20] “CRM” are rejected under the same reasoning as claims [1-4 and 7-8] “method”, where KATSAVOUNIDIS teaches encoding system and method (Fig. 1).

Please note: claims [17-20] do not required Fremlin, as the applicant did not add the amendment of claim 1 and 9.

5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KATSAVOUNIDIS, in view of Phillips and further in view of ZHAO et al. (US 20190166180 A1), hereinafter ZHAO.
Regarding claim 5, 
The combination of KATSAVOUNIDIS and Philips and Yeung teaches all the features with respect to claim 1, as outlined above. 
KATSAVOUNIDIS did not explicitly teach generating a data structure to store bitrate information associated with the plurality of the video sequences, wherein the data structure comprises a matrix of elements, and each element of the matrix stores information regarding an allowable bitrate for encoding one of the plurality of the video sequences.  
ZHAO teaches generating a data structure to store bitrate information associated with the plurality of the video sequences, wherein the data structure comprises a matrix of elements, and each element of the matrix stores information regarding an allowable bitrate for encoding one of the plurality of the video sequences (The quantization matrix may be derived using a quantization parameter “also referred to as a quantization index”. For example, the quantization parameter may be the value for each element of the quantization matrix. As another example, some or all of the elements in the quantization matrix may be multiplied “scaled” by the quantization parameter and the scaled quantization matrix may be used to quantize the transformed matrix. The quantization parameter may be an integer within a certain range “e.g., between and including 0 and 128”. Typically, the higher the value of the quantization parameter, the larger the quantization step size is and the larger the element values are in the quantization matrix [0027]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of ZHAO to the teachings of KATSAVOUNIDIS and Phillips and Yeung. The motivation for such an addition would be to allow for using a matrix structure to help organize video coding and bitrate data (ZHAO [0027]).  

Regarding claim 6, 
The combination of KATSAVOUNIDIS and Philips and Yeung teaches all the features with respect to claim 5, as outlined above. 
KATSAVOUNIDIS did not explicitly teach wherein each element of the matrix of elements is a data array comprising: an allowable bitrate for encoding one of the plurality of the video sequences, and an encoding quality achieved by using the respective allowable bitrate to encode the respective video sequence.  
ZHAO teaches wherein each element of the matrix of elements is a data array comprising: an allowable bitrate for encoding one of the plurality of the video sequences, and an encoding quality achieved by using the respective allowable bitrate to encode the respective video sequence (In the equations, initialQldx is set to an element of an array of default initial quantization indices. DEFAULT—QlDX. the element selected using a profile index (profileldx) associated with a different type of input data, encoder, and/or specification, .. [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of ZHAO to the teachings of KATSAVOUNIDIS and Phillips and Yeung. The motivation for such an addition would be to allow for using a matrix structure to help organize video coding and bitrate data (ZHAO [0027]).  

Regarding claims [13-14] “system” are rejected under the same reasoning as claims [5-6] “method”, where KATSAVOUNIDIS teaches encoding system and method (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419